             Case 1:21-cv-00215-N/A Document 1                    Filed 05/04/21         Page 1 of 3

UNITED STATES COURT OF INTERNATIONAL TRADE                                                             FORM 1

 KEYSTONE AUTOMOTIVE
 OPERATIONS, INC.,

                                     Plaintiff,                                     SUMMONS
             v.
                                                                               CASE NO. 21-00215
 UNITED STATES,
                                     Defendant.

TO:     The Attorney General and the Secretary of Homeland Security:

       PLEASE TAKE NOTICE that a civil action has been commenced pursuant to 28
U.S.C. § 1581(a) to contest denial of the protest specified below (and the protests listed in the
attached schedule).

                                                              /s/ Mario Toscano
                                                              Clerk of the Court


                                                  PROTEST
                                                           Date Protest
 Port of Entry:    New York/Newark (4601)                                     3/9/2021
                                                           Filed:
 Protest                                                   Date Protest
                   4601-21-126305                                             4/8/2021
 Number:                                                   Denied:

 Importer:         Keystone Automotive Operations, Inc.

 Category of
                   Side Protective Attachments for Vehicles
 Merchandise:


                             ENTRIES INVOLVED IN ABOVE PROTEST
                                            Date of                                                   Date of
   Entry Number        Date of Entry                          Entry Number       Date of Entry
                                          Liquidation                                               Liquidation
   600-1015721-6        11/17/2020        02/05/2021




 Port Director,                                           Eric R. Rock
 U.S. Customs and Border Protection                       Rock Trade Law LLC
 Port of Newark                                           134 North LaSalle Street, Suite 1800
 1100 Raymond Blvd.                                       Chicago, IL 60602
 Newark, NJ 07102                                         Telephone: (312) 824-6191
                                                          Email: erock@rocktradelaw.com

Address of Customs Port in                                    Name, Address, Telephone Number
Which Protest was Denied                                      and E-Mail Address of Plaintiff’s Attorney
            Case 1:21-cv-00215-N/A Document 1                Filed 05/04/21         Page 2 of 3


                          CONTESTED ADMINISTRATIVE DECISION
                                   Appraised Value of Merchandise

                                       Statutory Basis                           Statement of Value

  Appraised:

  Protest Claim:


                                     Classification, Rate or Amount

                                          Assessed                                  Protest Claim

                                  Paragraph                                   Paragraph
         Merchandise           or Item Number            Rate              or Item Number              Rate

  Side Bars                    8708.29.5060 /            2.5% /             8708.29.5060 /             2.5% /
                                 9903.88.03               25%                 9903.88.56                Free

  Nerf Bars                    8708.29.5060 /            2.5% /             8708.29.5060 /             2.5% /
                                 9903.88.03               25%                 9903.88.56                Free

  Bars                         8708.29.5060 /            2.5% /             8708.29.5060 /             2.5% /
                                 9903.88.03               25%                 9903.88.56                Free




Every denied protest included in this civil action was filed by the same above-named importer, or by an
authorized person in his behalf. The category of merchandise specified above was involved in each entry
of merchandise included in every such denied protest. The issue or issues stated above were common to
all such denied protests. All such protests were filed and denied as prescribed by law. All liquidated
duties, charges or exactions have been paid, and were paid at the port of entry unless otherwise shown.


                                                 Other
 State specifically the Decision [as described in 19 U.S.C. § 1514(a)] and the Protest Claim:

 The issue which was common to all such denied protests:

 The eligibility of the protested articles for exclusions from Section 301 tariffs by meeting the
 descriptions provided in the sections of U.S. Note 20 of HTSUS Chapter 99, Subchapter III that
 correspond to the above-claimed provisions under HTSUS subheading 9903.88.56




                                                                   Signature of Plaintiff’s Attorney

                                                                Eric R. Rock                      May 4, 2021
                                                                   Name                       Date
         Case 1:21-cv-00215-N/A Document 1                Filed 05/04/21    Page 3 of 3

                                      SCHEDULE OF PROTESTS

New York/Newark, NJ (4601)
Port of Entry


       Protest         Date Protest      Date Protest       Entry            Date of        Date of
       Number             Filed            Denied          Number            Entry        Liquidation

   4601-21-126305       3/9/2021          4/8/2021      600-1015721-6      11/17/2020     02/05/2021




  Port Director,                                        If the port of entry shown above is different
  U.S. Customs and Border Protection                    from the port of entry shown on the first page
  Port of Newark                                        of the summons, the address of the District
  1100 Raymond Blvd.                                    Director for such port of entry must be given
  Newark, NJ 07102                                      in the space provided.
